Mr. Justice Gordon
delivered the opinion of the court
As the court below has furnished us with no opinion, we are uninformed as to the reasons for its dissent from the report of the master. That report seems to have been well and carefully made ; the evidence, as we think, has been well considered, and with his legal conclusions we can find no fault.
It is, indeed, true, that, in fact, the deed from William Ilegarty and wife was but a trust, but on its face it was absolute; a deed in fee simple, regularly signed, sealed, acknowledged, delivered and recorded ; and it is not even pretended that of the secret trust between "William and James Ilegarty, Stewart had notice. The counsel for the appellee seems to think that the fact, that but $100 was receipted on this deed, was, of itself, sufficient to put Stewart upon inquiry. But we cannot see the matter in this light. In the body of the deed the consideration is set forth as valuable and sufficient; more than this was not required, and I have yet to learn that it is necessary to set out in a conveyance the full price paid for the land conveyed thereby, or that if a price less than the actual value thereof happens to be thus set out, it is a suspicious circumstance, of which a good faith purchaser for value is required to take notice. In the case in hand, looking only to the receipt, a valuable consideration does appear, and Stewart was not bound to inquire whether the sum thus represented was the full price paid for the premises or not. The parties had so written it, and so Stewart might well permit it to stand; for his purposes it was entirely sufficient, and it was not necessary that he should trouble himself further about it. The parties who executed the deed were fully competent to transact their own affairs, and even if they chose to sell this land for a wholly inadequate price, that was their own business, not that of the appellant. For what purported to be a valuable consideration, they executed-an unconditional deed to J ames A. Ilegarty, and if he violated the conditions of a secret trust which existed between them, they must call this, their trustee, and not Stewart, to an account.
Then, as to the deed from James A. ITegarty to Stewart; it is said this was but a mortgage. But nothing of this kind is apparent on its face; it purports to be an absolute conveyance. Ilegarty, indeed, swears that it was executed only as security for the money Stewart paid for him, but, as an offset, Stewart swears positively to the contrary, and as we thus have *384oath against oath, tbe evidence is balanced and proves nothing either way, leaving the prima facie presumption arising from the face of the deed to stand unrebutted. To show by parol that a deed, absolute on its face, is a mortgage,- tbe proof must be clear, explicit and uneqnivocál: Plumer v. Guthrie, 26 P. E. S. 441. N either of these requirements is found in the case in hand.
The counsel for the appellee regards the fact that the consideration, expressed in this deed is somewhat greater than the amount actually paid by Stewart, asa circumstance supporting his theory. But v/e cannot so see it; at best this, of itself, amounts to but little, and even that little vanishes when we learn that the deed was wade, and the consideration put in it, under the direction and superintendence of Hegarty, and without either the assent or knowledge of Stewart.
The decree of the court below is reversed and the bill dismissed at the cost of the appellee.